DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments with respect to the objections to the specification filed 3/31/2021 have been fully considered but they are not persuasive.  Applicant argues that the specification as originally filed referred to certain elements being either directly or indirectly coupled in paragraph [0027] or as having a direct connection in paragraph [0037].  Applicant states that because paragraph [0027] uses the phrase “directly or indirectly coupled” the specification has provided support for the word “coupled” to mean both “directly and indirectly coupled.  The examiner cannot agree.
Paragraph [0027] merely states that “The source of the source follower 205 is directly or indirectly coupled to the output Pixout”.  Not only is this with respect to just two specific elements (source follower 205 and output Pixout) and not every element in the specification where the word “coupled” is used, but this does not define the word “coupled” to mean directly or indirectly coupled.  For example, stating that the source follower can be directly or indirectly coupled to Pixout is not support for the gain control transistor 202 being directly or indirectly coupled to the transfer transistor 203.  These are two different statements.  
With respect to paragraph [0037], the word “coupled” is not even mentioned.  Therefore, it is unclear how simply referring to a “direct connection with the RST reset 
Applicant's arguments filed 3/31/2021 with respect to Yamakawa have been fully considered but they are not persuasive.  
Applicant argues that in Yamakawa, the photodiodes are not connected in parallel to the same floating diffusion.  Applicant then refers to fig. 27 to support the argument.  However, the embodiment used in the rejection is the fig. 9 embodiment and not the fig. 27 embodiment.  The fig. 9 embodiment clearly shows two photodiodes 51-1 and 51-2 connected to FD 57 in parallel just as shown in fig. 2 of the instant application.
Applicant argues that the photodiodes of Yamakawa do not operate independently at different gains to generate a combined output signal.  While Yamakawa may not combine the different signals, Yamakawa does generate two signals (high gain and low gain) for each photodiode (Sig1-1, Sig2-1, Sig1-2, Sig2-2).  Combining them rather than selecting one of them (high gain signal or low gain signal) is obvious (see 103 rejection below).


Specification
The amendment filed 3/31/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
. 
Applicant is required to cancel the new matter in the reply to this Office Action.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa (US 2013/0001403 A1) in view of Fritz (US 2019/0296059 A1).

Regarding claim 1, Yamakawa discloses 
A pixel unit (41A; fig. 9) comprising: 
a first photodiode (51-1), 
a first transfer transistor (52-1), which is connected to a floating diffusion (57) and transfers the charges generated by the first photodiode in response to incident light during a first exposure period and accumulated in the photodiode during said exposure period to the floating diffusion ([0118]); 
a second photodiode (51-2) in parallel with the first photodiode;, 
a second transfer transistor (52-2), which is connected to the same floating diffusion (57) and transfers charges generated by the second photodiode in response to incident light during a second exposure period and accumulated in the photodiode during said second exposure period to the floating diffusion ([0118])… 
a capacitor (59), a first end of which is coupled to a specified voltage (Ground; fig. 9); 
a gain control transistor (56) coupled between a second end of the capacitor and the floating diffusion (57) for imposing an isolation control between the capacitor and the floating diffusion, wherein a first conversion gain is provided when the gain control transistor is on and a second conversion gain is provided when the gain control transistor is off ([0095]); 
a reset transistor (55) coupled to the second end of the capacitor (Via transistor 56) and the gain control transistor for resetting the level of the coupling point between the second end of the capacitor and the gain control transistor via a reset control signal (42R; When 42R and STR are high the coupling point between the transistor 56 and capacitor 59 will be set to VDD; figs. 9-10); and 
a source-follower transistor (53) coupled to the floating diffusion for amplifying and outputting the pixel signals (fig. 9),
wherein the gain control transistor (56) is configured to (i) operate the first photodiode (51-1) at one of the first or the second conversion gains (high conversion gain) to generate a first output signal (Sig1-1; fig. 10), and (ii) operate the second photodiode (51-2) at the other of the first or second conversion gains (low conversion gain) to generate a second output signal (Sig2-2; fig. 10).
However, Yamakawa, fails to explicitly disclose the photosensitive areas of the two photodiodes are different and the photodiode signals are combined.  However, the examiner maintains that it was well known in the art to provide this, as taught by Fritz. 
In a similar field of endeavor, Fritz discloses wherein a photosensitive area of the second photodiode (PD2) is different from the photosensitive area of the first photodiode (PD1; [0060])…
wherein the gain control transistor (TDCG) is configured to (i) operate the first photodiode (PD1) at one of the first or the second conversion gains (high conversion gain; 301; [0069]) to generate a first output signal, and (ii) operate the second photodiode (PD2) at the other of the first or second conversion gains (low conversion gain; 305; [0073]) to generate a second output signal, and wherein an amplitude of the first output signal is combined with an amplitude of the second output signal to generate a pixel output signal ([0019]).

Yamakawa teaches a shared pixel having two photodiodes wherein each photodiode generates a high gain signal and a low gain signal.  Fritz teaches a shared pixel having two photodiodes wherein one photodiode is smaller than the other wherein each photodiode generates a high gain signal and a low gain signal and the signals are combined.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve Yamakawa by applying the technique of making one photodiode smaller than the other to achieve the predictable result of increasing the dynamic range.  In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the selection of either a high gain signal or a low gain signal with a combination of the signals to achieve the predictable result of a high dynamic range image as disclosed in [0019] of Fritz.

Regarding claim 2, Yamakawa and Fritz, the combination, discloses everything claimed as applied above (see claim 1), in addition, Yamakawa discloses, further comprising a row select transistor (54), which is coupled to the output end of the source follower transistor (53), and conducts a row output control on the pixel unit based on a row select control signal (42S; fig. 9).

Regarding claim 3, Yamakawa and Fritz, the combination, discloses everything claimed as applied above (see claim 1), in addition, Yamakawa discloses, wherein the gain control transistor (56) changes the capacitance of the floating diffusion by controlling whether the capacitor (58) is coupled to the floating diffusion (fig. 9).

Regarding claim 4, Yamakawa and Fritz, the combination, discloses everything claimed as applied above (see claim 1), in addition, Yamakawa discloses, wherein the specified voltage coupled to the first end of the capacitor (59) is a fixed voltage (Ground voltage; fig. 9) or a variable voltage. 

Regarding claim 6, Yamakawa discloses 
An imaging apparatus (fig. 32), comprising a pixel unit array (103; fig. 32; 31; fig. 3) including pixel units (41) arranged in rows and columns, wherein, each pixel unit (41; fig. 3) comprises:
a first photodiode (51-1; fig. 9), 
a first transfer transistor (52-1), which is connected to a floating diffusion (57) and transfers the charges generated by the first photodiode in response to incident light during a first exposure period and accumulated in the photodiode during said first exposure period to the floating diffusion ([0118]); 
a second photodiode (51-2) in parallel with the first photodiode, 
a second transfer transistor (52-2), which is connected to the floating diffusion (57) and transfers charges generated by the second photodiode in response to incident light during a second exposure period and accumulated in the photodiode during said second exposure period to the floating diffusion ([0118])… 
a capacitor (59), a first end of which is coupled to a specified voltage (Ground; fig. 9); 
a gain control transistor (56) coupled between a second end of the capacitor and the floating diffusion (57) for imposing an isolation control between the capacitor and the floating diffusion, wherein a first conversion gain is provided when the gain control transistor is on and a second conversion gain is provided when the gain control transistor is off ([0095]); 
a reset transistor (55) coupled to the second end of the capacitor (Via transistor 56) and the gain control transistor for resetting the level of the coupling point between the second end of the capacitor and the gain control transistor via a reset control signal (42R; When 42R and STR are high the coupling point between the transistor 56 and capacitor 59 will be set to VDD; figs. 9-10); and 
a source-follower transistor (53) coupled to the floating diffusion for amplifying and outputting the pixel signals (fig. 9); and
a peripheral circuit (33, 34, 35) for controlling the pixel array, and receiving and processing the pixel signals output by the pixel array output (fig. 3),
wherein the gain control transistor (56) is configured to (i) operate the first photodiode (51-1) at one of the first or the second conversion gains (high conversion gain) to generate a first output signal (Sig1-1; fig. 10), and (ii) operate the second photodiode (51-2) at the other of the first or second conversion gains (low conversion gain) to generate a second output signal (Sig2-2; fig. 10).

In a similar field of endeavor, Fritz discloses wherein a photosensitive area of the second photodiode (PD2) is different from the photosensitive area of the first photodiode (PD1; [0060])…
wherein the gain control transistor (TDCG) is configured to (i) operate the first photodiode (PD1) at one of the first or the second conversion gains (high conversion gain; 301; [0069]) to generate a first output signal, and (ii) operate the second photodiode (PD2) at the other of the first or second conversion gains (low conversion gain; 305; [0073]) to generate a second output signal, and wherein an amplitude of the first output signal is combined with an amplitude of the second output signal to generate a pixel output signal ([0019]).
Yamakawa teaches a shared pixel having two photodiodes wherein each photodiode generates a high gain signal and a low gain signal.  Fritz teaches a shared pixel having two photodiodes wherein one photodiode is smaller than the other wherein each photodiode generates a high gain signal and a low gain signal and the signals are combined.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve Yamakawa by applying the technique of making one photodiode smaller than the other to achieve the predictable result of increasing the dynamic range.  In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the selection of either a high gain signal or a low gain signal with 

Regarding claim 7, Yamakawa and Fritz, the combination, discloses everything claimed as applied above (see claim 6), in addition, Yamakawa discloses, wherein the gain control transistor (56) changes the capacitance of the floating diffusion by controlling whether the capacitor (58) is coupled to the floating diffusion (fig. 9).


Regarding claim 8, Yamakawa and Fritz, the combination, discloses everything claimed as applied above (see claim 6), in addition, Yamakawa discloses, further comprising a row select transistor (54), which is coupled to the source follower transistor (53) output end, and conducting a row output control on the pixel unit based on a row select control signal (42S; fig. 9).

Regarding claim 9, Yamakawa and Fritz, the combination, discloses everything claimed as applied above (see claim 6), in addition, Yamakawa discloses, wherein the specified voltage coupled to the first end of the capacitor (59) is a fixed voltage (Ground voltage; fig. 9) or a variable voltage. 
 
Regarding claim 11, Yamakawa and Fritz, the combination, discloses everything claimed as applied above (see claim 1), in addition, Yamakawa discloses, An imaging method using the pixel unit according to Claim 1, comprising:
obtaining a first reset voltage of the floating diffusion in a first conversion gain mode (D2-1; fig. 10);
obtaining a second reset voltage of the floating diffusion in a second conversion gain mode (D1-1; fig. 10);
obtaining a second signal voltage of the floating diffusion in the second conversion gain mode (D3-1; fig. 10);
obtaining a first signal voltage of the floating diffusion in the first conversion gain mode (D4-1; fig. 10);
obtaining a first valid signal (Sig1-1; fig. 10) through a dual-correlation operation based on the first reset voltage and the first signal voltage ([0118]); and
obtaining a second valid signal (Sig2-1; fig. 10) through a dual-correlation operation based on the second reset voltage and the second signal voltage ([0118]). 

Claims 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa in view of Fritz further in view of Velichko (US 2018/0115730 A1).

Regarding claim 5, Yamakawa and Fritz, the combination, discloses everything claimed as applied above (see claim 1), in addition, Yamakawa discloses, wherein the capacitor is a device capacitor (59) or a parasitic capacitor to ground created at the connection point between the reset transistor (55) and the gain control transistor (56; fig. 18).
wherein the capacitor is a device capacitor (66) or a parasitic capacitor to ground created at the connection point between the reset transistor (72) and the gain control transistor (68).
The combination teaches a shared pixel structure using a dual conversion gain transistor.  Velichko teaches a shared pixel structure using a dual conversion gain transistor.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the pixel structure of the combination with the pixel structure of Velichko to achieve the predictable result of generating high and low conversion gain pixel signals.
	

Regarding claim 10, it recites similar limitations to claim 5 and is therefore rejected for the same reasons as stated above (see claim 5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M BERARDESCA whose telephone number is (571)270-3579.  The examiner can normally be reached on Mon-Thurs 10-8, Fri 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL M. BERARDESCA
Examiner
Art Unit 2696



/PAUL M BERARDESCA/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        4/9/2021